     Case 1:17-cv-00233-VSB-BCM Document 115 Filed 07/28/20 Page 1 of 4


                                     Elizabeth Shieldkret
                                              Attorney at Law

                                           67-20 Exeter Street                          07/28/2020
                                         Forest Hills, NY 11375
             Phone: (718) 997-0290                                        Email: es@eshieldkret.com
             Fax:   (718) 997-0291                                        Web: www.eshieldkret.com


                                                        July 24, 2020

By ECF
Honorable Barbara C. Moses
United States Magistrate Judge
United States District Court
for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 740
New York, NY 10007

                Re:     Fung-Schwartz v. Cerner, 17 Civ. 233 (VSB)(BCM)

Dear Magistrate Judge Moses:

I represent the Plaintiffs in the above-captioned matter. I write to request a ruling that
Defendants produce a knowledgeable witness for 3 topics for their 30(b)(6) depositions,
which have been noticed for July 31, 2020 and to produce un-redacted copies of relevant
documents before the depositions. In addition to exchanging e-mails, counsel held a
meet and confer by telephone on July 23, 2020 for approximately 40 minutes. Plaintiffs
agreed to narrow some of the topics, but Defendants continue to refuse to produce a
witness for each of the topics discussed herein. We respectfully request the Court either
grant expedited consideration or allow the 30(b)(6) depositions to be completed after
the Court has ruled.

1.     The Topics
Plaintiffs noticed a 30(b)(6) deposition of each Defendant on the following topics:

      1. The contracts and sales orders between any Plaintiff and any
         Defendant, including but not limited to which Defendant (or Cerner
         Physician Practice, Inc.) or outside contractor was responsible for
         performing each of the services and contract management.
      2. HHS FAQ 2074 and/or HIPAA compliance.
      3. The circumstances surrounding each change in Plaintiffs’ access to
         their electronic medical records in October 2016 and January 2017.
      4. Problems, complaints or issues with Cerner’s BOS services.
     Case 1:17-cv-00233-VSB-BCM Document 115 Filed 07/28/20 Page 2 of 4


Honorable Barbara C. Moses                                                 Page 2 of 4
July 24, 2020


2.   Defendants’ Redacted Documents and Refusal to Provide a Witness for Topic 4
On May 22, 2020, the Court ordered Defendants to produce:

      In response to plaintiffs' RFP 45 (Dkt. No. 86 at ECF page 50), defendants
      must produce documents concerning complaints made by individual
      physicians or private medical practices about Cerner Solutions' BOS
      products and services within the three-year period ending with the
      execution of the RCM contract between Dr. Fung-Schwartz and Cerner
      Solutions.

(Dkt. 89). The Court gave Defendants until June 30, 2020 to produce the documents.
(Dkt. 101). There is a protective order in this action. (Dkt. 81).

Nevertheless, Defendants redacted the names and addresses in the documents, making
it impossible to determine who made the complaint. (See attached example, filed under
seal). The redacted documents make it impossible to effectively question witnesses.
For example, it is not possible for a witness to know whether more than one complaint
letter came from the same doctor or attorney. The redactions also make it impossible
for Plaintiffs to identify non-party witnesses in possession of information the Court has
already found is relevant to this action.

In addition to redacting the documents, both Defendants refuse to produce a 30(b)(6)
witness to testify about what the Defendants knew about complaints prior to Dr. Fung-
Schwartz signing up for BOS services. Thus, Cerner refuses to provide a witness with
knowledge of the very documents this Court ordered Cerner to produce.

Accordingly, we respectfully request the Court rule that Defendants must provide a
knowledgeable witness concerning, inter alia, “complaints made by individual
physicians or private medical practices about Cerner Solutions' BOS products and
services within the three-year period ending with the execution of the RCM contract
between Dr. Fung-Schwartz and Cerner Solutions.” and provide unredacted versions of
the documents prior to the depositions.

3.     Topic 2: Cerner’s October 2016 Outages
Cerner acknowledges that it must provide a witness concerning the outages to
Plaintiffs’ EMR services in October 2016. However, there was more than one problem
with the services in October 2016, including the multiple problems turning the system
back on. (See, e.g., October 18, 2016 Tr. 6:23-8:30). Plaintiffs 30(b)(6) topic is:

      The circumstances surrounding each change in Plaintiffs’ access to their
      electronic medical records in October 2016 and January 2017.

The parties understand “change” to mean both when the services were turned off and
turned on. Defendants objected to the word “circumstances.” We seek testimony
concerning how Cerner’s decision to make each change was made and the effect on the
medical records system. We advised Cerner that it had produced documents on this
topic and further advised that the time period for the October outages was from
     Case 1:17-cv-00233-VSB-BCM Document 115 Filed 07/28/20 Page 3 of 4


Honorable Barbara C. Moses                                                     Page 3 of 4
July 24, 2020


September 2016 – October 2017. Cerner said it would not produce a witness unless we
told them in advance which documents we would use at the deposition. We
respectfully request the Court rule that Cerner must provide a knowledgeable witness
about the circumstances in September and October 2016 surrounding the outages and
restoration of Plaintiffs’ electronic medical records.

4.     Topic 2: Cerner’s January 2017 Outage
Cerner refuses to produce a witness to testify about the disruption to Dr. Fung-
Schwartz’s services in January 2017. Cerner previously attributed the outage entirely to
a third-party. Mr. Fanning made the following representation to the Court:

              MR. FANNING: And then the issue that was referenced in
              January was a third-party application interruption, not
              something where Cerner had advised to disconnect or do
              anything with the solution.

August 4, 2017 Tr. 5:13-16 (emphasis added). However, Cerner’s documents state the
exact opposite – that Cerner knowingly told the third-party to terminate the service.
This issue goes to, inter alia, Plaintiff’s tortious interference claim as well as Cerner’s
counterclaims. Accordingly, we respectfully request the Court rule that Cerner must
provide a 30(b)(6) witness knowledgeable about the January 2017 outage.

5.     Areas of Agreement
Topic 1
This topic concerns approximately 7 documents, most of which Defendants marked at
Dr. Fung-Schwartz’s deposition. Our understanding is that Cerner agreed to provide a
witness for Topic 1, concerning the contracts among the parties and predecessor,
including contract management (e.g., whether Cerner ever signed the documents
and/or lost them and what information Cerner has in its contract management system).
Defendants also agreed to produce a witness knowledgeable about which entity or
contractor was responsible for providing each of the services, with the focus on the 2014
bundle of billing and medical records services.

Topic 2
On May 28, 2020, the Court ordered:

       defendants shall produce all non-privileged internal memoranda and
       communications from September 2016 through January 2017, including
       but not limited to memoranda and communications sent to Cerner staff,
       disseminating, discussing, interpreting, or providing guidance for
       implementing HHS FAQ 2074.

(Dkt. 94, pp. 1-2). Incredibly, Cerner claims there are no such documents and neither
produced nor scheduled any documents whatsoever.

Our understanding is that Cerner will provide a knowledgeable witness consistent with
the scope of the Court’s order concerning the documents. Cerner will also provide a
              Case 1:17-cv-00233-VSB-BCM Document 115 Filed 07/28/20 Page 4 of 4


         Honorable Barbara C. Moses                                                       Page 4 of 4
         July 24, 2020


         witness with knowledge of Cerner’s HIPAA training and compliance efforts, including
         the protocol it followed when cutting off access to Plaintiffs’ medical records.

         Topic 4
         Cerner agreed to provide a knowledgeable witness concerning the later-discovered
         problem with its system which resulted in dozens of Dr. Fung-Schwartz’s claims never
         being processed. It also agreed to provide a knowledgeable witness concerning its
         response to Dr. Fung-Schwartz’s complaints.

         Conclusion
         Plaintiffs respectfully request the Court rule that:

            1. Cerner provide un-redacted copies of the documents the Court already ordered
               Cerner to produce concerning complaints from other doctors and practices;
            2. Cerner provide a 30(b)(6) witness concerning complaints from other doctors and
               practices;
            3. Cerner provide a 30(b)(6) witness concerning the circumstances surrounding
               each change in Plaintiffs’ access to their electronic medical records in October
               2016 and January 2017; and
            4. The 30(b)(6) depositions may be completed after July 31, 2020 if the Court has not
               ruled in advance of the depositions.

                                                             Respectfully submitted,

                                                             /s/ Elizabeth Shieldkret

                                                             Elizabeth Shieldkret

         Enclosure (Filed Under Seal)


Application DENIED without prejudice to refiling in compliance with Moses Ind. Prac. § 2(b). The Court notes
that plaintiffs have not attached copies of the disputed Rule 30(b)(6) notice or the response thereto. SO ORDERED.




__________________________________________________________________
Barbara Moses, U.S.M.J.
July 28, 2020
